[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE MOTION TO COMPEL DISCLOSURE
In response to this court's memorandum of decision ordering the defendant BIC Corporation to produce for in camera review a document referred to by the parties as the "legal file" concerning Michael Lotto, the defendant caused that document to be delivered to the court on September 30, 1996, and the court reviewed it in camera on October 1, 1996. The record consists of two pages of notes by the defendant's assistant general counsel reflecting her impressions concerning the decision to terminate Mr. Lotto and communications with BIC management regarding that termination, four pages of notes of the termination meeting with Mr. Lotto, which according to BIC, were prepared in anticipation of possible litigation, and, finally, a one-page check list prepared for purposes of preparing a Severance Agreement.
Upon careful review of these materials, this court concludes that most of the material is privileged, but, more importantly, none of the material would be of assistance in the prosecution of the plaintiff's action or could conceivably lead to the discovery of admissible evidence. The court will therefore not order its disclosure to the plaintiff, but will keep the copy submitted to it in the file under seal in the event of any future appeal. CT Page 7748
Jonathan E. Silbert, Judge